NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

JAMES W. STANLEY, JR.,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, `
Respondent-Appellee.

2012-7121

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-4142, Judge William A.
Moorlnan.

ON MOTION

ORDER

J ames W. Stanley, Jr. moves for a 30-day extension of
time, until August 22, 2012, to file his opening brief.

Upon consideration thereof,

IT Is ORDERED THAT:

JAMES STAN"LEY, JR. V. SHINSEKI 2

The motion is granted

FOR THE CoURT

JUL 1 9 2012

/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: James W. Stanley, Jr.
Daniel Rabinowitz, Esq.
321 F  FUR
"‘S“&ctii=lii:\i§t't"¢\ncll"
JUL 1 9 2012
f JANHORBAI.¥

.C|.EHK